J-S57016-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

INELL FOYE

                         Appellant                   No. 3042 EDA 2013


                Appeal from the PCRA Order October 3, 2013
               In the Court of Common Pleas of Lehigh County
             Criminal Division at No(s): CP-39-CR-0000673-2009
                                         CP-39-CR-0000674-2009
                                         CP-39-CR-0000678-2009


BEFORE: DONOHUE, J., MUNDY, J., and STABILE, J.

MEMORANDUM BY MUNDY, J.:                          FILED OCTOBER 21, 2014

      Appellant, Inell Foye, appeals pro se from the October 3, 2013 order

dismissing his first petition for relief, filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.        After careful review, we

vacate and remand with instructions.

      We summarize the relevant factual and procedural background of this

case as follows. On March 17, 2009, the Commonwealth filed an information

at docket number CP-39-CR-673-2009, charging Appellant with one count

each of possession with intent to deliver (PWID), intentional possession of a
J-S57016-14


controlled substance, and possession of drug paraphernalia.1 On March 24,

2009, the Commonwealth filed an information at docket number CP-39-CR-

674-2009, charging Appellant with two counts of PWID and one count each

of intentional possession of a controlled substance and criminal conspiracy.2

That same day, the Commonwealth filed a third information at docket

number CP-39-CR-678-2009, charging Appellant with one count of escape.3

        Appellant proceeded to a consolidated jury trial on all three docket

numbers, at the conclusion of which Appellant was found guilty of all

charges.     On October 20, 2010, the trial court imposed an aggregate

sentence of 117 to 300 months’ imprisonment.                 On October 29, 2010,

Appellant filed a timely post-sentence motion, which the trial court denied on

December 7, 2010. On January 6, 2011, Appellant filed a timely notice of

appeal.    This Court affirmed the judgment of sentence on November 9,

2011. Commonwealth v. Foye, 38 A.3d 915 (Pa. Super. 2011). Appellant

did not file a petition for allowance of appeal in our Supreme Court.

        On October 23, 2012, Appellant filed a timely pro se PCRA petition.

The PCRA court appointed counsel on February 21, 2013. On May 31, 2013,
____________________________________________
1
   35 P.S. §§        780-113(a)(30),       780-113(a)(16),    and   780-113(a)(32),
respectively.
2
  35 P.S. §§ 780-113(a)(30), 780-113(a)(16), and 18 Pa.C.S.A. § 903(a)(2),
respectively.
3
    18 Pa.C.S.A. § 5121(a).




                                           -2-
J-S57016-14


PCRA counsel filed a petition to withdraw as counsel along with a “no-merit”

letter pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988),

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc), and

their progeny.      Appellant filed a pro se objection and response to the

Turner/Finley letter on June 18, 2013. On July 3, 2013, the PCRA court

held a hearing on PCRA counsel’s petition to withdraw, at the conclusion of

which the PCRA court entered an order on the record granting counsel’s

petition to withdraw. On July 19, 2013, the PCRA court issued its notice of

intent to dismiss Appellant’s PCRA petition without a hearing pursuant to

Pennsylvania Rule of Criminal Procedure 907.     Appellant filed an untimely

pro se response on August 19, 2013.4 The PCRA court entered its final order


____________________________________________
4
  We note that Appellant has not waived the issue of the adequacy of PCRA
counsel’s Turner/Finley letter by not timely filing his response to the Rule
907 notice. As noted above, Appellant filed a timely pro se objection to the
Turner/Finley letter and petition to withdraw, long before PCRA counsel
was permitted to withdraw, and reiterated his objection at the July 3, 2013
hearing on PCRA counsel’s petition to withdraw. N.T., 7/3/13, at 6. Our
Supreme Court has held that a defendant waives any objection to PCRA
counsel’s representation by not filing a response to either the Turner/Finley
letter or the Rule 907 notice. See Commonwealth v. Pitts, 981 A.2d 875,
879 (Pa. 2009) (stating, “[t]he Commonwealth asserts Pitts waived any
issue pertaining to the adequacy of PCRA counsel’s no-merit letter by failing
to raise it during Rule 907’s 20-day response period. We agree, finding
Pitts’s failure to challenge PCRA counsel’s withdrawal upon his receipt of
counsel’s no-merit letter or within the 20-day period telling[]”) (emphasis
added). As a subsequent panel of this Court explained, a defendant may
object to the adequacy of a Turner/Finley letter directly if given the
opportunity to do so before the PCRA court issues its Rule 907 notice. See
Commonwealth v. Ford, 44 A.3d 1190, 1198 n.4 (Pa. Super. 2012)
(stating, “[w]hen counsel files a Turner/Finley no-merit letter and counsel
(Footnote Continued Next Page)


                                           -3-
J-S57016-14


dismissing Appellant’s PCRA petition on October 3, 2013.            On October 17,

2013, Appellant filed a timely pro se notice of appeal.5

        Appellant filed his brief on December 30, 2013. On January 10, 2014,

Appellant filed a motion to amend his brief, which this Court granted on

February 7, 2014. Appellant filed his amended brief on February 18, 2014.6

On May 1, 2014, the Commonwealth filed a motion to vacate the briefing

schedule and remand this case for a more comprehensive trial court opinion.

On June 3, 2014, this Court denied the Commonwealth’s motion without




                       _______________________
(Footnote Continued)

has not yet been permitted to withdraw, the rule against hybrid
representation is inapplicable, as the petitioner can file a pro se
response[]”) (emphasis added).

       As noted above, Appellant raised a lengthy pro se objection to
counsel’s Turner/Finley letter before the PCRA court held a hearing on
PCRA counsel’s petition to withdraw, Appellant was not required to repeat
his objections again upon receiving Appellant’s Rule 907 notice. However, to
the extent the objections in his response to the Rule 907 notice introduce
new objections beyond those raised before counsel was permitted to
withdraw, those objections are waived under Pitts and Ford.              Cf.
Commonwealth v. Rigg, 84 A.3d 1080, 1085 (Pa. Super. 2014) (stating,
“where the [] issue is one concerning PCRA counsel’s representation, a
petitioner can preserve the issue by including that claim in his Rule 907
response or raising the issue while the PCRA court retains
jurisdiction[]”) (citations omitted; emphasis added).
5
    Appellant and the PCRA court have timely complied with Pa.R.A.P. 1925.
6
    For clarity, we cite to Appellant’s original brief as “Appellant’s Brief.”




                                            -4-
J-S57016-14


prejudice in order for the Commonwealth to request the same relief in its

brief, which it does.7 See Commonwealth’s Brief at 7 n.1.

       We first address Appellant’s issue that the PCRA court erred in

permitting PCRA counsel to withdraw pursuant to Turner/Finley, as that

disposes of the instant appeal.          Appellant’s Brief at 17, 18, 31, 32, 34.

Appellant essentially avers that PCRA counsel failed to address specific

issues that he wanted addressed in the course of the PCRA proceedings

below. Id.

       We begin by noting our well-settled standard of review. “In reviewing

the   denial   of   PCRA     relief,   we      examine   whether   the   PCRA   court’s

determination is supported by the record and free of legal error.”

Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014) (internal quotation

marks and citation omitted). “The scope of review is limited to the findings

of the PCRA court and the evidence of record, viewed in the light most

favorable to the prevailing party at the trial level.”             Commonwealth v.

Spotz, 84 A.3d 294, 311 (Pa. 2014) (citation omitted).               “It is well-settled

that a PCRA court’s credibility determinations are binding upon an appellate

court so long as they are supported by the record.”                Commonwealth v.

Robinson, 82 A.3d 998, 1013 (Pa. 2013) (citation omitted). However, this


____________________________________________
7
  However, the Commonwealth does not agree with Appellant that PCRA
counsel’s Turner/Finley letter was inadequate. See Commonwealth’s Brief
at 38-40.



                                            -5-
J-S57016-14


Court reviews the PCRA court’s legal conclusions de novo. Commonwealth

v. Rigg, 84 A.3d 1080, 1084 (Pa. Super. 2014) (citation omitted).

      In addition, we note that defendants have a general rule-based right

to the assistance of counsel for their first PCRA petition.       Pa.R.Crim.P.

904(C); accord Commonwealth v. Robinson, 970 A.2d 455, 457 (Pa.

Super. 2009) (en banc) (stating, “a criminal defendant has a right to

representation of counsel for purposes of litigating a first PCRA petition

through the entire appellate process[]”). “The indigent petitioner’s right to

counsel must be honored regardless of the merits of his underlying claims,

even where those claims were previously addressed on direct appeal, so long

as the petition in question is his first.”   Commonwealth v. Powell, 781

A.2d 1017, 1019 (Pa. Super. 2001) (citation omitted).        “Moreover, once

counsel is appointed, he [or she] must take affirmative steps to discharge

his [or her] duties.” Id.

            When appointed, counsel’s duty is to either (1)
            amend the petitioner’s pro se petition and present
            the petitioner’s claims in acceptable legal terms, or
            (2) certify that the claims lack merit by complying
            with the mandates of [Turner/Finley]. If appointed
            counsel fails to take either of these steps, our courts
            have not hesitated to find that the petition was
            effectively uncounseled.

Id. (internal quotation marks and citation omitted).

            The Turner/Finley decisions provide the manner for
            post-conviction  counsel    to    withdraw   from
            representation.   The holdings of those cases
            mandate an independent review of the record by
            competent counsel before a PCRA court or appellate

                                     -6-
J-S57016-14


              court can authorize an attorney’s withdrawal. The
              necessary independent review requires counsel
              to file a “no-merit” letter detailing the nature
              and extent of his review and list each issue the
              petitioner wishes to have examined, explaining
              why those issues are meritless. The PCRA court
              … if the no-merit letter is filed before it … then must
              conduct its own independent evaluation of the record
              and agree with counsel that the petition is without
              merit.

Commonwealth v. Rykard, 55 A.3d 1177, 1184 (Pa. Super. 2012)

(internal citation omitted; emphasis added), appeal denied, 64 A.3d 631 (Pa.

2013).

       In this case, Appellant filed a pro se PCRA petition raising a host of

different issues, including whether trial counsel was ineffective for not filing

a motion for dismissal pursuant to Pennsylvania Rule of Criminal Procedure

6008, whether trial counsel was ineffective for not pursuing a claim under

Miranda v. Arizona, 384 U.S. 436 (1962), and whether direct appeal

counsel was ineffective for not filing an adequate Rule 1925(b) statement.

Appellant’s Pro Se PCRA Petition, 10/23/12, at 2, 3, 5.          Only these three

issues were addressed by PCRA counsel in her Turner/Finley letter.

Turner/Finley Letter, 5/31/13, at 2.             However, Appellant’s pro se PCRA

petition also raised the following issues.


____________________________________________
8
  The record reveals that trial counsel filed a Rule 600(E) motion seeking
nominal bail, but not dismissal of the charges against Appellant under Rule
600(G). This was under the prior version of Rule 600, which was replaced
with the current version of the Rule on July 1, 2013.



                                           -7-
J-S57016-14


            [Appellant] also believes that [trial] counsel was
            ineffective for failing to diligently pursue claims
            relating to the issues of [insufficient] [s]earch
            [w]arrant [a]ffidavit, [i]nsufficient [n]exus to
            [s]earch    [r]esidence[,]   and     [d]isclosure   of
            [c]onfidential [i]nformant. Again, there was not [sic]
            supporting arguements [sic] and not effectively
            raised.

Appellant’s Pro Se PCRA Petition, 10/23/12, at 5. None of these issues were

discussed in PCRA counsel’s Turner/Finley letter.

      In addition, after PCRA counsel filed her Turner/Finley letter and

petition to withdraw as counsel, Appellant filed a pro se response and

objection to the Turner/Finley letter. In said response, Appellant averred

that PCRA counsel did not raise all of the issues he wished for her to raise.

Appellant’s Pro Se Response to PCRA Counsel’s Motion to Withdraw and

Preservation of Pro-Se Issues, 6/18/13, at 1-2.      Therein, Appellant stated

that he wished to raise the following issues.

            A)     Rule   600     violation   not    preserved   by
            [t]rial/[a]ppellate counsel for direct review.

            B)    Motion to [d]ismiss not filed in conjunction
            with [m]otion for [n]ominal [b]ail.

            C)    Trial/[a]ppellate counsel      filed   a   vague
            [c]oncise [s]tatement 1925(B).

            D)    Trial/[a]ppellate counsel failed to argue the
            specific elements that supports counsel [sic]
            allegations of [i]nsufficient [e]vidence, [w]eight of
            [e]vidence – to establish guilt.

            E)     Trial/[a]ppellate counsel failed to argue
            insufficient probable cause to make a full-scale
            arrest, insufficient probable cause in [s]earch

                                     -8-
J-S57016-14


          [w]arrant [a]ffidavit, insufficient NEXUS to search
          residence,    unreliability  of    the  [c]onfidential
          [i]nformant, [e]xigent [c]ircumstances did not exist
          at the time of arrest.

          F)   Trial/[a]ppellate counsel failed to request a
          Franks hearing regarding proven misstatement and
          omissions contained in the search warrant affidavit.

          G)    Trial/[a]ppellate counsel failed to challenge the
          authenticity of the xerox-faxed-copy of the Miranda
          document entered into evidence, the original was not
          provided. [Appellant] was not given the opportunity
          to challenge the Miranda documents. This violated
          [Appellant]’s constitutional rights [under the Due
          Process Clause of the Fourteenth Amendment of the
          Federal Constitution].

          H)    Counsel failed to request all discovery relating
          to the copy of and the missing original Miranda
          document, trial transcripts, co-defendants [sic]
          suppression hearing transcripts (all discovery), Rule
          600 hearing transcripts, Tia McCalvey’s written
          statement, and failed to challenge Tia McCalvey’s
          written statement itself.

          I)     Trial/[a]ppellate counsel failed to challenge the
          [c]onfidential [i]nformant beyond [the] suppression
          hearings.        The    [Commonwealth]       suppressed
          information regarding the motive, reliability, and
          whereabouts of the [c]onfidential [i]nformant. The
          [Commonwealth] revealed this information just mere
          moments before trial, but counsel failed to challenge
          this information.

          J)    Trial/[a]ppellate counsel failed to argue why
          [Appellant]’s sentence of 9 years and 9 months to 25
          years is illegal. No argument is contained within the
          1925(B) [c]oncise statement or the supporting brief.
          Counsel failed to argue the [m]erger [d]octrine, or
          the [c]oncurrent [d]octrine, due to the fact that all
          charges stemmed from one-isolated event.




                                   -9-
J-S57016-14


Id. at 2-3 (emphases in original). Appellant also mentioned his additional

issues at the July 3, 2013 hearing. N.T., 7/3/13, at 15.

       In his brief, Appellant avers that PCRA counsel “failed to add or

address [the] issues contained in [his] brief, [and p]ro-se [sic] petitions … in

her [Turner/Finley] letter and [m]otion to [w]ithdraw.”9 Appellant’s Brief

at 34.   Although it believes that PCRA counsel’s Turner/Finley letter was

adequate, the Commonwealth acknowledges in its brief that Appellant’s pro

se objection and response to the Turner/Finley letter “raised and

elaborated on issues not included in [Appellant]’s original PCRA petition and

not included in [PCRA] counsel’s [Turner/Finley] letter.” Commonwealth’s

Brief at 5 n.1.

       It is not incumbent upon this Court to comb through the record and

decide in the first instance whether or not Appellant’s issues have been

previously litigated, are waived, or are devoid of merit.          Rather, it is

axiomatic that if seeking to withdraw, “it is up to PCRA counsel to identify

each issue Appellant wishes to raise, and to explain whether that specific

claim has been previously litigated, whether it is waived for failure to raise it

on direct appeal, or whether it is frivolous for some other reason.”

Commonwealth v. Glover, 738 A.2d 460, 464-465 (Pa. Super. 1999)

(emphasis in original); accord Commonwealth v. Doty, 48 A.3d 451, 454
____________________________________________
9
 Appellant has raised this allegation in his Rule 1925(b) statement.        See
Appellant’s Rule 1925(b) Statement, 11/20/13, at ¶ 7.



                                          - 10 -
J-S57016-14


(Pa. Super. 2012) (stating that a Turner/Finley letter must “detail[] the

nature and extent of counsel’s diligent review of the case, listing the issues

which petitioner wants to have reviewed, explain[] why and how those

issues lack merit, and request[] permission to withdraw []”) (citation

omitted). The record in this case is devoid of any explanation as to whether

or why these additional issues lack merit, are waived, or have been

previously litigated under the parameters of the PCRA.

      In a footnote in its opinion, the PCRA court states “[t]o the extent

[Appellant] attempts to raise other issues that were not in his original

PCRA petition, these issues are waived.” Trial Court Opinion, 12/11/13, at

2 n.3 (emphasis added). Ordinarily, this would be the case. See generally

Commonwealth v. Ousley, 21 A.3d 1238, 1242 (Pa. Super. 2011) (citation

omitted) (stating, “issues not raised in a PCRA petition cannot be considered

on appeal[]”), appeal denied, 30 A.3d 487 (Pa. 2011).       However, in this

case, Appellant filed a response to the Turner/Finley letter, raising the

additional issues that he wanted PCRA counsel to raise on his behalf.       It

therefore fell upon PCRA counsel to explain why each issue is without merit

if she still wished to withdraw.

      Although the PCRA court held a hearing on PCRA counsel’s motion to

withdraw, our review of the transcript does not convince us that any of

Appellant’s additional issues were discussed. In any event, our research has

garnered no case in which it has been suggested that a hearing is an


                                    - 11 -
J-S57016-14


adequate substitute for a proper Turner/Finley letter. Based on all of these

considerations, we conclude the PCRA court erred in accepting PCRA

counsel’s Turner/Finley letter.            See Rykard, supra; Glover, supra.

Therefore, the proper remedy is to remand this case for the appointment of

new counsel.      Commonwealth v. Karanicolas, 836 A.2d 940, 948 (Pa.

Super. 2003); accord Glover, supra at 464.           Counsel shall file either an

amended PCRA petition or a proper Turner/Finley letter addressing all of

the claims Appellant wishes to raise, explaining why each has been

previously litigated, is waived, or is without merit.    See Glover, supra at

465.

       Based on the foregoing, we conclude that the PCRA court erred in

accepting PCRA counsel’s Turner/Finley letter where said letter failed to

address all of Appellant’s issues that he wished to raise in his original PCRA

petition and his objection filed in response to the Turner/Finley letter.

Accordingly, the PCRA court’s October 3, 2013 order is vacated, and the

case is remanded for the appointment of new counsel, and further

proceedings consistent with this memorandum.10

       Order vacated.         Case remanded with instructions.       Motion for

transcript denied. Motion to amend brief denied. Jurisdiction relinquished.
____________________________________________
10
  Appellant filed a motion with this Court seeking additional transcript of the
hearing held on the Rule 600 motion for bail filed by trial counsel. Appellant
has also filed a motion seeking to further amend his brief raising additional
arguments. In light of our disposition, said motions are denied as moot.



                                          - 12 -
J-S57016-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/21/2014




                          - 13 -